Citation Nr: 1227379	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-28 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel






INTRODUCTION

The Veteran had active service from December 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  The May 2007 decision granted service connection for PTSD and assigned an initial 30 percent disability rating, effective as of January 16, 2007, the date he submitted his petition to reopen a claim of service connection for PTSD. The Veteran expressed disagreement with the assigned initial disability rating and perfected as substantive appeal.

This matter was previously before the Board in February 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the February 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, by rating action dated in December 2011, it was determined that the Veteran's PTSD warranted an increased disability rating of 70 percent, effective as of January 16, 2007.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The preponderance of the evidence shows that at no time during the pendency of the 
Veteran's claim for an increased disability rating for PTSD has he experienced total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A January 2007 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection. The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The Veteran was also notified how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006) with subsequent readjudication in December 2011. 

The claims file contains treatment records identified by the Veteran, VA treatment records, and the report of an April 2007 and May 2011 VA examinations. VA has a duty to ensure that its examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the report reflects review of the claims file and assessment of the Veteran's contentions and disabilities, the report is adequate.  As noted above, the duty to assist in the gathering of records and a VA examination has been met and the RO/AMC has substantially completed the May 2011 Remand directives. Dyment, 13 Vet. App. at 146-47.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim.  In fact, the Veteran stated that he has no further information or evidence to submit.  (See January 2012 Supplemental Statement of the Case Notice Response).  Although the Veteran is in receipt of Social Security Administration Disability Income, there is no reasonable possibility that any Social Security Administration records would substantiate the Veteran's claim for an increased rating for his PTSD.  The evidence shows that the Veteran has significant non-service-connected disorders that interfere with employment, including history of hyperlipidemia, hepatitis C, hypertension, carcinoma of the anal canal and other psychiatric disorders.  On the question of current severity of PTSD symptomatology, any available Social Security Administration record evidence would be far outweighed by more contemporaneous and probative VA treatment records and a comprehensive recent VA examination.  

He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).

Merits of the Claim

The Veteran asserts that the severity of his PTSD warrants a maximum rating.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities.  GAF scores from 81 to 90 represent absent or minimal symptoms.  GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411:

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Post-service treatment records reflect that the Veteran was diagnosed with cyclothymic disorder, panic disorder, PTSD, and major depressive disorder.

An April 1998 VA treatment record reflects that the Veteran was treated for symptoms of anxiety and depression.  A May 1998 psychological assessment showed that the Veteran was well-groomed, articulate, insightful, and motivated.  He was alert and oriented to person, place, time, and situation.  His speech was logical and goal-directed.  His affect was appropriate to the situation and he reported his mood to be anxious.  Although he admitted to a history of suicidal ideation, he denied any attempts.  He denied present suicidal ideation, plan, or intent.  He was cooperative and reported symptoms of insomnia, social withdrawal, anhedonia, sadness, decreased sexual drive, and panic attacks.

In a September 1998 treatment record the Veteran reported that his panic attacks subsided with the use of Prozac, although he continued to have difficulty sleeping.  A January 2000 record noted complaints of insomnia and nightmares.  A September 2000 VA treatment record diagnosed the Veteran with PTSD and noted complaints of flashbacks.  A January 2001 VA treatment record noted panic attacks, anxiety, sexual problems, and sleep problems.  There was no suicidality, homicidal, and psychotic symptoms.  His thought process was organized with unremarkable speech.  He had no memory impairment and oriented to person, place, and time.

A June 2002 VA treatment reflects a GAF score of 70.  Upon mental status examination, the Veteran had normal psychomotor activity.  His speech was clear, coherent, non-pressured, normal rhythm/rate/tone, relevant, soft spoken and articulate.  His mood was "fine" and his anxiety level was within normal limits.  There was no evidence of psychosis, delusions, mania, and hypomania, flight of ideas /loosening of associations, circumstantiality, tangentiality, hallucinations, or suicidal/homicidal ideation.  He was diagnosed with PTSD and panic disorder improved with medication.

VA treatment records dated from October 2002 to May 2011 reflect complaints of anhedonia, amotivation, insomnia, restlessness, irritability, dysphoria, hyperalert, mildly paranoid, euthymic mood, and neglect of activities of daily living (i.e., getting out of bed and showering).  The Veteran reported that he has been on Prozac for the preceding five to six years, and it helped with panic attacks, depression, and intense fears at night.  The Veteran was diagnosed with a major depressive disorder, panic disorder and PTSD.  His GAF scores ranged from 45 to 65.

A March 2003 VA treatment record noted that Veteran was not taking antipsychotic medication, because while on the medication he had forgetfulness, confusion, and "diskenetic movements."  The Veteran reported that he was anxious at times, but able to cope.  A December 2003 VA treatment record noted that the Veteran had been feeling better in terms of depression - no longer depressed or anxious.  However, he had difficulty with sleep.  A March 2004 VA treatment record reflects complaints of anxiety and sleep difficulty.

A November 2006 VA treatment record noted that the Veteran served two years in prison for "practicing without a license."  The Veteran denied psychotic symptomatology and suicidal/homicidal plan and intent.  He reported one suicide attempt in 1968 when he overdosed on medication.  A January 2007 VA treatment record noted severe depressive symptoms, anhedonia, depressed mood, decreased energy, irritability, hypervigilance, exaggerated startle response, hyperarousal, intrusive thoughts, poor sleep, nightmares, irritability, and impulse control.  He was calm, cooperative, and alert and oriented in all spheres.  Insight and judgment where fair.  There was no suicidal or homicidal ideation.  

A December 2006 statement from N. J., ARNP-BC, noted that the Veteran, in pertinent part, experienced PTSD and panic attacks.

A January 2007 VA treatment record reflects a GAF score of 45.  Upon mental status examination, the Veteran had depression, anhedonia, decreased energy, severe irritability, hypervigilance, hyperarousal, intrusive thoughts, sleeping difficulty, exaggerated startle response, difficulties with impulse control and isolative behavior.  His thought process was goal-oriented with fair judgment and insight.  There were no suicidal or homicidal thoughts.

During an April 2007 VA examination, the Veteran reported poor concentration, isolation, irritability, problems sleeping, muscle tension, racing thoughts, excessive worry, depression, and anxiety. The Veteran was prescribed Prozac and Trazadone.  

In a July 2007 written statement, the Veteran stated that he experienced changes in his mood, panic attacks, and difficulty sleep.  He stated that he was not functional and unable to maintain a job.

A May 2008 VA treatment record reflects that the Veteran attended group therapy for PTSD.  The Veteran denied any suicidal or homicidal ideations.  Upon mental status examination, his cognitive functioning was alert and oriented.  He had normal motor function and depressed mood with decreased energy, irritability, hypervigilance, isolative, hyperarousal, exaggerated startle response, and difficulties with impulse control.  His thought process was coherent and goal oriented.  His insight and judgment were fair. He was assigned a GAF score of 45.

In an April 2011 VA treatment record, the Veteran reported feelings of anxiety and difficulty sleeping.  He denied feel depression, hallucinations, suicidal or homicidal.  He also reported independent activities of daily living.

A May 2011 VA examination reflects that Veteran was taking medication for his psychiatric symptoms.  He reported panic attacks (one or two times per week); apprehension; avoidance of going out and driving.  He was divorced twice; had no kids; lived with relative and had a fair relationship with a few family members.  He reported that he only had one friend and no social life (i.e., he watches TV and spends time at home).  His symptoms were exacerbated by his home environment. The Veteran had never been hospitalized for psychiatric treatment.  He reported no suicide attempts or history of violence/assaultiveness.  

Upon physical evaluation, he was fatigued, tense, and disheveled.  His speech was coherent and his attitude was attentive, but affect was constricted.  His mood was anxious and dysphoric.  He was able to spell forwards and backwards, but easily distracted.  He was oriented to person, time, and place.  He was preoccupied with one or two topics.  He understood outcome of behavior and understood that he had a problem.  He reported no hallucinations, inappropriate behavior, and no obsessive or ritualistic behavior, homicidal or suicidal ideation.  His impulse control was fair and he had the ability to maintain minimum personal hygiene.  He had no problems with activities of daily living.  His memory was normal.  His symptoms consisted of sleep impairment, panic attacks, recurrent and intrusive distressing recollections, intense psychological distress at exposure to internal or external cues, persistent avoidance of stimuli, numbing of general responsiveness, diminished interest in significant activities, detachment, estrangement, irritability, outburst of anger, difficulty concentrating, hypervigilance, exaggerated startle response, hyperarousal, nightmares.  He noted that the Veteran handled his finance responsibly.  The Veteran was diagnosed with PTSD and major depressive disorder.  He was assigned a GAF score of 49.

VA treatment records from May 2011 to December 2011 reflect continued treatment for PTSD that the Veteran implemented new behavioral skills designed to positively impact (i.e., decrease) the severity and frequency of his reported social isolation, hypervigilance, and anger outbursts.  An October 2011 mental status evaluation noted that the Veteran was calm, cooperative, intact, alert and oriented, but depressed and mildly dysphoric.  There were no delusions, paranoia, anxiety, mania, mood swings, suicidal or homicidal ideation.  His insight and judgment was fair/good.  GAF scores ranged from 50 to 60.  (See November 2011 VA treatment record and June 2011 VA treatment record).

A March 2012 Statement of Accredited Representative noted that the Veteran suffered form dysphoric mood, panic attacks, recurrent and intrusive thoughts, hypervigilance, nightmares, exaggerated startle response, anger, decreased focus, isolation, hyper-arousal, feeling of hopelessness, and low self-esteem.
 
The Veteran's GAF scores in recent years ranging from 45 to 60 are consistent with his current 70 percent disability rating.  That is, while such scores reflect serious symptoms, the 70 percent disability rating as currently assigned contemplates serious or severe symptomatology.  Such GAF scores do not reflect gross impairment in thought processes or communication, as are contemplated in the next higher rating of 100 percent and by GAF scores in the range of 31 to 40.

The medical evidence of record reflects that the criteria for a 70 percent rating for PTSD are met, including near-continuous depression, neglect of personal appearance and hygiene.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The May 2011 VA examiner stated that the Veteran had the ability to maintain minimal personal hygiene.  Further, the Veteran denied having trouble performing his daily living tasks.  The clinicians' observations are much more consistent with neglect of personal appearance and hygiene, as set forth in the criteria for a 70 percent rating, than with intermittent inability to perform activities of daily living, such as maintaining minimal personal hygiene, as set forth in the criteria for a 100 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Although the Veteran attempted suicide decades prior in 1968 which, if taken at face value, would meet one of the criteria for a 100 percent rating-apart from the one-time reference cited, there is no support for such a finding to assign an increased rating.  The Veteran has consistently denied suicidal ideation throughout the appeal.  

The medical evidence of record does not show the inability to remember names of close relatives, his own name, or his occupation.  The Veteran has been oriented to person, place or time, to be without delusions or hallucinations, to respond to questions at VA examinations, and to present no danger to himself or others.  He has been able to communicate verbally at VA examinations.  He has not displayed gross impairment in thought processes or communications. He has been found to have no delusions or hallucinations.  It is significant that the Veteran was the caregiver for his ailing mother and two elderly aunts during the course of the appeal, and that he has never been hospitalized for his psychiatric illness.

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  He is not, however, competent to identify a specific level of disability of his PTSD-according to the appropriate diagnostic code.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Such competent evidence concerning the nature and extent of the Veteran's PTSD, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation. The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.  These records are more probative than the Veteran's subjective evidence of complaints of increased symptomatology.

Further, the Board has assessed the separate effects of the Veteran's service-connected PTSD and non-service-connected psychiatric disabilities, and whether, standing alone, his service-connected PTSD would warrant a rating higher than 70 percent.  See Mittleider v. West, 11 Vet.App. 181, 182 (1998) (holding that, when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern  the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).   The May 2011 VA examiner stated that intrusive thoughts, avoidance, hyperarousal, nightmares of combat, and panic attacks were related to the PTSD.  Sadness, low self esteem, feelings of hopeless/helpless and worthlessness were common to major depressive disorder.  Symptoms common to both major depressive disorder and PTSD were sleep disturbance, anhedonia, fatigue, irritability, labile mood, withdrawal, impaired attention and concentration.  The Board finds that, standing alone, the disability picture for the service-connected PTSD approximates a 70 percent rating.

In sum, the preponderance of the evidence shows that at no time during the pendency of the Veteran's claim for an increased rating for PTSD has he experienced total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Although the criteria for a 70 percent disability rating for PTSD are met, the criteria for the next higher rating of 100 percent have not been met or approximated for any period at issue in this appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. The criteria for a 100 percent rating are not met or approximated for any relevant period, so that preponderance of the evidence is against a higher staged rating.  See Fenderson, supra.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PTSD.  The governing norm in such exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's disability level and symptomatology are directly contemplated by the rating criteria for a 70 percent rating for PTSD, and additional problems such as disturbances in motivation and mood, problems with memory, and panic attacks, are contemplated by the schedular rating criteria corresponding to assignment of a rating of 70 percent and under.  Further, the Veteran's impairment of gainful employment is contemplated in his assigned individual unemployability rating that was effective January 16, 2007 (date of claim).  Accordingly, referral for extraschedular consideration is not warranted.  Thun, 22 Vet. App. at 115.

As the preponderance of the evidence is against a finding that a schedular or extraschedular rating in excess of 70 percent for PTSD is warranted, the benefit of the doubt doctrine is not for application. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial disability in excess of 70 percent for service-connected PTSD is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


